United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spring Hill, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Hackney, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1707
Issued: September 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 24, 2016 appellant, through her representative, filed a timely appeal from a
July 7, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish disability on or
after July 28, 2015 due to her accepted work injuries.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 16, 2015 appellant, then a 58-year-old rural clerk, filed a traumatic injury claim
(Form CA-1) alleging that on June 12, 2015 she sustained injury due to separating pages in
reports for shredding while sitting at a table at work. At the time of her claimed injury, she was
working in a modified-duty position due to a prior work injury filed under a separate claim.3 On
May 22, 2015 appellant accepted a modified-duty job offer with restrictions of walking up to two
hours, standing up to two hours, driving up to two hours, lifting up to 10 pounds, and no
squatting, kneeling, or climbing. The duties of the job included handling express mail delivery,
answering telephones, folding boxes, and casing mail.
OWCP accepted appellant’s claim for cervical sprain and aggravation of left shoulder
sprain. Appellant stopped work on June 12, 2015 and received continuation of pay from June 13
to July 27, 2015.
The findings of a June 19, 2015 magnetic resonance imaging (MRI) scan of appellant’s
lumbar spine contained an impression of disc bulge at L2-3 and L3-4. A report of a June 19,
2015 MRI scan of the cervical spine showed mild spondylosis and Chiari malformation and a
June 22, 2015 MRI scan of the left shoulder revealed acromioclavicular joint degenerative
changes.
In a July 21, 2015 report, the employing establishment’s Office of the Inspector General
(OIG) reported that between June 25 and July 2, 2015 appellant was observed engaging in
standing, walking, and bending. Surveillance video evidence obtained by an OIG agent showed
appellant driving, reaching, and bending during this period. Still photographs were also taken of
appellant engaging in such activities.
In a report dated August 5, 2015, Dr. David P. Kahn, an attending osteopath, indicated
that appellant was unable to work.
Appellant filed claims for compensation (Form CA-7) alleging disability for the period
July 28 to August 21, 2015 due to her accepted work injuries.
On August 28, 2015 OWCP advised appellant of the type of medical evidence needed to
support her claim for wage-loss compensation.
In a September 8, 2015 memorandum, an OIG agent noted that surveillance obtained on
August 31, 2015 showed appellant walking her dog, driving to a Walmart store, shopping,
pushing a cart, and loading groceries into her vehicle.
On September 14, 2015 OWCP wrote to Dr. Kahn, enclosing copies of a surveillance
DVD and photographs of appellant taken by OIG agents. It requested that Dr. Kahn review the
materials and then provide an opinion regarding appellant’s ability to work. A copy of the
September 14, 2015 letter was sent to appellant.

3

OWCP accepted, under File No. xxxxxx586, that on May 7, 1994 appellant sustained a concussion, left medial
meniscus tear, left knee chondromalacia, aggravation of left knee osteoarthritis, and cervical strain.

2

In a September 30, 2015 letter, Dr. Kahn’s office stated that he was away and was unable
to see appellant.
In an October 1, 2015 decision, OWCP determined that appellant did not meet her burden
of proof to establish disability on or after July 28, 2015 due to her accepted work injuries. It
found that appellant had not submitted rationalized medical evidence in support of her disability
claim.
Appellant requested a telephone hearing with an OWCP hearing representative.
Prior to the hearing, OWCP received an October 7, 2015 report in which Dr. Kahn noted
that appellant reported she had not seen the surveillance materials. Dr. Kahn posited that the
June 12, 2015 work activity aggravated degenerative conditions of the cervical spine, left
shoulder, left knee, and low back as shown by MRI scan. He indicated that appellant advised
that the activities seen on surveillance constituted everyday activities. Appellant told Dr. Kahn
that each activity was carefully planned as to coincide with the use of pain medication. She
further advised that she used pain medication 24 hours per day. Dr. Kahn provided an opinion
that appellant was unable to work. In an October 14, 2015 report, he noted that appellant was
overweight and had nonwork-related kidney failure and diverticulitis.
On October 19, 2015 appellant wrote to OWCP and requested copies of the surveillance
DVD and photographs. On November 9, 2015 OWCP sent copies of these materials to
appellant.
OWCP referred appellant to Dr. Richard C. Smith, an attending Board-certified
orthopedic surgeon, for a second opinion medical examination and opinion on her work capacity.
It provided Dr. Smith with a statement of accepted facts (SOAF) dated November 12, 2015,
which noted the May 7, 1994 and June 12, 2015 work injuries and listed all the accepted
orthopedic conditions for both injuries.
In a report dated January 7, 2016 and an addendum report dated January 16, 2016,
Dr. Smith discussed appellant’s factual and medical history, including the history of the May 7,
1994 and June 12, 2015 work injuries. He detailed the diagnostic testing of record as well as the
surveillance DVD and photographs. Dr. Smith noted that, upon examination of appellant’s
cervical spine, there was limited range of motion, but no atrophy or tenderness to palpation apart
from the paracervicals. Upper extremity strength was 5/5 and the Tinel’s, Phalen’s, and Spurling
tests were negative. Dr. Smith indicated that examination of appellant’s left shoulder showed no
misalignment, atrophy, or scapular winging. The acromioclavicular prominence was normal,
strength was 5/5, and there was limited range of motion. Dr. Smith noted that tenderness was
present in the cervical spine and left shoulder, but opined that accepted sprains had resolved and
the current symptoms were age related. He indicated that the surveillance images contradicted
the findings of restricted range of motion. Dr. Smith concluded that there were no residuals of
the June 12, 2015 injury and posited that appellant could return to her modified-duty assignment.
In a report dated February 24, 2016, Dr. Kahn diagnosed aggravation of degenerative
conditions of the left shoulder, knee, cervical spine, right upper extremity (rotator cuff
tendinopathy and bursitis), and right lower extremity (radicular pain and phlebitis) referable to
the June 12, 2015 work activity.

3

At the hearing held on May 25, 2016, appellant testified that OWCP had accepted
depression as causally related to the 1994 injury under OWCP File No. xxxxxx586. She
referenced a July 11, 2007 letter under that prior claim indicating that the claim was accepted for
adjustment disorder with depressed mood, and a June 30, 2009 OWCP memorandum to the
district medical adviser also under the prior claim that listed adjustment disorder with depressed
mood as an accepted condition. Appellant contended that the work she performed on June 12,
2015, deconstructing old reports for shredding, was inconsistent with her limited-duty job offer.
She testified she had to use great force to separate the stapled pages in reports of up to 50 pages.
Appellant argued that such repetitive activity exceeded her prescribed work tolerances. She
testified she had to drive 75 miles each way from her home to the job site and asserted that this
travel exceeded her work restrictions. Appellant’s representative argued that OWCP did not
consider either accepted depression or additional orthopedic conditions diagnosed by Dr. Kahn
when assigning appellant to perform the work task conducted on June 12, 2015.
In comments dated June 17, 2016, the employing establishment noted that the modified
job appellant performed on June 12, 2015 was sedentary and involved shredding old documents.
It indicated that this assignment was consistent with restrictions prescribed by the second opinion
physician, Dr. Smith. The employing establishment noted that Dr. Smith did not prescribe a
driving restriction and pointed out that, while appellant testified she could not handle the 75-mile
drive from her home to the Tampa, FL Post Office, she drove herself 97 miles from her home in
Ocala, FL, to a doctor in Tampa, FL.
After the hearing, OWCP received additional medical records. In a report dated
March 30, 2016, Dr. Kahn indicated that he had reviewed Dr. Smith’s reports. He again posited
that the June 12, 2015 work activity aggravated conditions of appellant’s left shoulder, cervical
spine, left knee, and low back. In a report dated May 11, 2016, Dr. Kahn provided a history of
the June 12, 2015 work incident and also diagnosed a consequential injury of
November 21, 2015. He posited that the fall on November 21, 2015 was secondary to low back
and left leg instability referable to June 12, 2015, and that such a consequential fall caused an
avulsion fracture of the left ankle.
In a letter dated May 25, 2016, appellant’s representative asserted that a medical form
dated December 17, 2004 contained a restriction of zero hours driving a motor vehicle.
A Form OWCP-5 dated December 17, 2004 by Dr. V.G. Raghanan contained a
restriction of zero hours driving a motor vehicle. Dr. Raghanan conducted a second opinion
medical examination with regard to the May 7, 1994 injury. In his November 5, 2004 report, he
noted that appellant reported that she developed, subsequent to the May 7, 1994 injury, a
depression condition “which is not part of the claim.” In a narrative report dated December 17,
2004, Dr. Raghanan noted that the driving restriction was prescribed because appellant was then
status post left knee arthroscopic surgery. He also noted on the OWCP-5 form that obesity and
depression were concurrent conditions.
By decision dated July 7, 2016, OWCP’s hearing representative affirmed OWCP’s
October 1, 2015 decision, finding that appellant had not submitted rationalized medical evidence
supporting her disability claim.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged, and
that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.5 In general, the term disability under FECA means incapacity
because of injury in employment to earn the wages which the employee was receiving at the time
of such injury.6 This meaning, for brevity, is expressed as disability from work.7
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.8
ANALYSIS
OWCP accepted that on June 12, 2015 appellant sustained a cervical sprain and
aggravation of left shoulder sprain. It had previously accepted that on May 7, 1994 she sustained
a concussion, left medial meniscus tear, left knee chondromalacia, aggravation of left knee
osteoarthritis, and cervical strain. Appellant filed CA-7 forms claiming disability for the period
July 28 to August 21, 2015 due her accepted work injuries.
The Board finds that appellant has not met her burden of proof to establish causal
relationship between the accepted work injuries and total disability on or after July 28, 2015.
In several reports, Dr. Kahn, an attending physician, found appellant disabled after
July 28, 2015 due to work-related conditions. In a report dated October 7, 2015, he posited that
the June 12, 2015 work activity aggravated degenerative conditions of the cervical spine, left
shoulder, left knee, and low back as shown by MRI scan. Dr. Kahn provided an opinion that
appellant was unable to work. In a report dated February 24, 2016, he diagnosed aggravation of
degenerative conditions of the left shoulder, knee, cervical spine, right upper extremity (rotator
cuff tendinopathy and bursitis), and right lower extremity (radicular pain and phlebitis) referable
to the June 12, 2015 work activity.

4

Supra note 2.

5

J.F., Docket No. 09-1061 (issued November 17, 2009).

6

See 20 C.F.R. § 10.5(f).

7

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

8

See E.J., Docket No. 09-1481 (issued February 19, 2010).

5

However, Dr. Kahn did not provide a well-rationalized opinion as to causal relationship.
The MRI tests documented degenerative conditions that preexisted June 12, 2015. Dr. Kahn not
explain how the work performed on June 12, 2015, sitting and taking apart bound reports,
aggravated conditions of the neck, upper extremities, lower extremities, or low back. He did not
explain how such work that was performed in a seated position could affect appellant’s low back
or lower extremities. Dr. Kahn submitted other reports finding work-related causes for several of
appellant’s diagnosed conditions, but he did not provide any medical rationale in support of
those opinions. The Board has held that a medical report is of limited probative value on the issue
of causal relationship if it contains a mere conclusion regarding causal relationship which is
unsupported by medical rationale.9
The Board further notes that Dr. Smith, the second opinion physician, provided an opinion
in January 2016 that appellant ceased to have residuals of her work injuries. Dr. Smith indicated
that tenderness was present in the cervical spine and left shoulder, but opined that the accepted
sprains had resolved and the current symptoms were age related.
In addition, the evidence does not support a finding that appellant’s modified-duty job
improperly failed to restrict repetitive activity or driving to or from work. Appellant accepted
the job on May 15, 2015 and while Dr. Raghanan provided a driving restriction in 2004, this
would not be relevant in assessing her restrictions at that time as that opinion was 11 years old on
the date appellant accepted her employment position and more current work restrictions had been
assigned.
On appeal appellant’s representative argues that the modified job did not accommodate
an accepted depression condition. Appellant testified during the hearing that the July 11, 2007
and June 30, 2009 documents from the prior claim, list depression as being employment related.
These two reports while referenced by appellant are not included in the record of evidence.
None of the SOAFs of record list adjustment disorder or any other emotional condition as an
accepted condition.10 Moreover, prior physicians who had evaluated appellant opined that
depression was a nonoccupational condition. Finally, the current accepted conditions relate to
aggravation of left shoulder sprain and cervical sprain. These conditions are not related to any
prior accepted conditions from her prior claim.
On appeal appellant’s representative also argues that providing video surveillance
evidence to Dr. Smith tainted his opinion on disability. OWCP procedures provide that, once a
surveillance video is provided to OWCP with a request that it be used in the management of the
case, it becomes part of the official case record and a copy will be released to the claimant, if he
or she requests it, just like any other portion of the case record. Its procedures make reference to
J.M.,11 a case in which the Board held that, if the claimant requests a copy of surveillance video,
one should be made available and the claimant given a reasonable opportunity to offer any

9

C.M., Docket No. 14-0088 (issued April 18, 2014).

10

OWCP procedures discuss that importance of the SOAF in determining accepted facts. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.2(a) (September 2009).
11

58 ECAB 478 (2007).

6

comment or explanation regarding the accuracy of the recording.12 The Board finds that
appellant was provided an opportunity to view the surveillance materials and comment on them
prior to the January 2016 referral examination of Dr. Smith. Appellant requested a copy of the
materials and had them sent to her for inspection in November 2015, well prior to her scheduled
appointment with Dr. Smith.
For the reasons set forth herein, the Board finds that appellant did not meet her burden of
proof to establish disability on or after July 28, 2015 due to her accepted work injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish disability on
or after July 28, 2015 due to her accepted work injuries.
ORDER
IT IS HEREBY ORDERED THAT the July 7, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

12

See Federal (FECA) Procedure Manual, id. at Developing and Evaluating Medical Evidence, Chapter 2.810.9
(September 2010).

7

